NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4536-17T3

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

MARTIN L. GOINS, a/k/a
MARTIN LOUIS GOINES,
and MICHAEL JEFFERSON,

     Defendant-Appellant.
__________________________

                   Submitted on March 27, 2019 - Decided April 11, 2019

                   Before Judges Koblitz and Mayer.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 04-12-2284.

                   Martin L. Goins, appellant pro se.

                   Dennis Calo, Acting Bergen County Prosecutor,
                   attorney for respondent (William P. Miller, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Defendant was convicted of the robbery and carjacking of two taxi-cab

drivers in August and September 2004. He is serving a sentence of fifty-eight

years in prison, with an eighty-five percent period of parole ineligibility under

the No Early Release Act, N.J.S.A. 2C:43-7.2. He appeals from the May 8, 2018

denial of his motion for a new trial based on a 2014 affidavit from a handwriting

expert in which she opined that the signature on defendant's arrest warrant was

not that of the municipal court judge. We affirm substantially for the reasons

expressed by Judge James J. Guida in his thorough, well-reasoned opinion of

May 8, 2018.

      We set forth at length the facts surrounding the crimes and the procedural

record as of that time in our 2012 opinion affirming the denial of post-conviction

relief. State v. Goins, No. A-2182-10 (App. Div. Oct. 3, 2012) (slip op. at 2-7).

After this opinion, our Supreme Court denied certification. State v. Goins, 213

N.J. 535 (2013). Defendant was then denied habeas corpus relief in the federal

courts. Martin Goins v. Charles E.Warren, Civil Action No. 13-4057 (DRD),

2015 U.S. Dist. LEXIS 35472 (D. N.J. Mar. 20, 2015); order of Third Circuit

Court of Appeals, Martin Goins v. Adm'r. N.J. State Prison, C.A. No. 15-1906

(Sept. 18, 2015).

      Defendant raises the following issue on appeal:


                                                                         A-4536-17T3
                                        2
            POINT I: NEWLY DISCOVERED EVIDENCE
            REVEALS THAT APPELLANT WAS ARRESTED
            AND    DETAINED  ON   FORGED   ARREST
            WARRANTS     IN  VIOLATION    OF   HIS
            CONSTITUTIONAL RIGHT TO DUE PROCESS OF
            LAW.

            A. DUE TO NEWLY DISCOVERED EVIDENCE
            APPELLANT SHOULD HAVE BEEN GRANTED A
            NEW TRIAL.

            B. A REMAND FOR AN EVIDENTIARY HEARING
            SHOULD [BE] GRANTED.

      We previously rejected the issue of the purportedly forged arrest warrant

signature in defendant's post-conviction relief appeal. Goins, slip op. at 9, 17.

Evidence is newly discovered and sufficient to warrant the grant of a new trial

when it is "(1) material to the issue and not merely cumulative or impeaching or

contradictory; (2) discovered since the trial and not discoverable by reasonable

diligence beforehand; and (3) of the sort that would probably change the jury's

verdict if a new trial were granted." State v. Nash, 212 N.J. 518, 549 (2013)

(quoting State v. Carter, 85 N.J. 300, 314 (1981)). As Judge Guida stated,

defendant's expert's affidavit does not satisfy any of these factors.

      Affirmed.




                                                                         A-4536-17T3
                                         3